DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 11/11/19 and RCE filed 5/21/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/21 has been entered.
  
2.	Claims 2, 9 and 16 are canceled.
	Claims 1, 3-8, 10-15 and 17-20 are pending.
3.	Claims 1, 3-8, 10-15 and 17-20 are rejected.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new grounds of rejections.
 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claims 7 and 14 recites the limitation “wherein the different thresholds of the second network are based on measured data associated with the operation of the second network element” in line 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.  More specifically, the mentioning of “the second network” is unclear since the preceding limitations do not disclose a second network. Thus, for examination purposes, the Examiner will interpret the limitation as, “wherein the different thresholds are based on measured data”.  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cote et al., (Cote), US PGPub. No.: 20180248905 as applied to claims above, in view of Maheshwari et al., (Maheshwari), US PGPub. No.: 20190147363 and further in view of Roskind et al., (Roskind), US Patent No.: 7630381.

 	As per claim 1, Cote teaches a non-transitory computer-readable medium having instructions stored thereon for programming a processing device to perform (para. 144) the steps of: 
obtaining measured data associated with one or more parameters associated with operation of a network element in a network, (obtaining Performance Monitoring (PM) data including one or more of production PM data, lab PM data, and simulated PM data; network element can be network element/device, computer/server) (para. 4, 5, 30, 140; Fig. 1, Fig. 14); wherein the measured data is over a window, (Each of these layers can include associated PM data which describes the operational status over time (hence, window); PM data is imported to a computer cluster in a batch (e.g., once per day or week (time window)); learning window also via time graph of threshold crossings (comprises learning) over time (window); window can also be days, weeks, and months) (para. 28, 34, 139); 
analyzing the measured data to statistically determine thresholds (determining a model (hence, comprises thresholds) based on machine learning (comprise statistics) training with the PM data) (para. 4, 5); for the one or more parameters, (training (analyzing) can utilize the labeled PM (performance management) data to build a plurality of classifiers with multiple intermediate classifiers and a final classifier (parameters) as a combination of the multiple intermediate classifiers, and wherein the final classifier can be configured to recognize the anomaly and a type of the anomaly. The training can further include adjusting a threshold of the model to adjust precision and sensitivity of the model; Thresholds are automatically determined by the ML algorithm (thus statistically determined as well); determine a model (based on training, comprises thresholds since it can detect anomaly and adjust thresholds of the model) with the PM data for machine learning) (para. 5, 37, 144, 148; Fig. 14), specifically for the network element, (For comparable network elements (identical in type and in usage), their PM data (thus specific pm data comprising thresholds) can be aggregated into a unique probability density function (PDF); and via customized tuning, i.e. The software application includes a classifier which supports custom tuning based on an Application Programming Interface (API) which exposes machine learning parameters, adjustments of Receiver Operating Curves (ROC) describing a relationship of sensitivity versus precision, adjustments of User-defined thresholds (or ranges)) (para. 31, 99) and 
configuring the network element with the thresholds for the one or more parameters, (the server 500 is configured to detect abnormal behavior (hence, comprising thresholds) in a network; determine a model, wherein model comprises determined thresholds; adjusting a threshold of the model to adjust precision and sensitivity of the model; determining a model based on machine learning training with the PM data; labeled PM data and supervised learning to build one or more classifiers (parameters) to recognize the anomaly ) (para. 4, 5, 144);
Cote further teaches determining measurements have crossed the threshold associated with the alarm, (For a handful of Performance Monitoring (PM) metrics relating to the problem, alarms would be raised if any given PM crosses some pre-defined threshold; associating a network device with an anomaly) (para. 3, 7).
receiving an alarm from the network element based on comparing the threshold, of the thresholds, for a parameter of the one or more parameters associated with the alarm to ongoing measurements, (the server 500 is configured to detect abnormal behavior (anomaly) in a network, thus received from network element; via for a handful of Performance Monitoring (PM) metrics relating to the problem, alarms would be raised if any given PM crosses some pre-defined threshold; receive live PM ((live represents ongoing performance monitoring (measurements) data from the network, utilize the live PM data with the model (which comprises thresholds determined) to detect an anomaly (parameter) in the network,) (para. 3, 7, 144).
(the live PM data (ongoing measurements have crossed determined threshold, via indicating anomaly)) (para. 3, 7, 144).
Cote does not specifically teach data is over a learning window; wherein the thresholds for the one or more parameters are updated over time
However, Maheshwari teaches data is over a learning window, (Training data from the defined window of time represent learning data) (para. 756, 783); wherein the thresholds for the one or more parameters are updated over time, (assigning threshold values for the timeframes comprises updating over time; In other examples, the computing machine may select a set of KPI thresholds based on creation time or modification time of the sets, in which case the newest or oldest set of thresholds may be selected) (abstract, para. 739, 742, 816).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cole and Maheshwari such that the thresholds may be adaptive thresholds and the threshold values may be provided by training processes (e.g., using machine learning techniques) that analyze training data (e.g., historic data of most recent four weeks)), (Maheshwari; para. 756).
Neither Cote nor Maheshwari specifically teach wherein the thresholds are updated over time, specifically for the network element; wherein the thresholds for the one or more parameters are updated over time, specifically for the network element, each update being based on analysis of data associated with the operation of the 
However, Roskind teaches wherein the thresholds are updated over time, specifically for the network element, (software vendors, such as vendors of anti-virus software, have a need to periodically provide users with updated virus and other threat definitions and/or signatures (thus thresholds updated), so that their programs will detect more recently released and/or identified threats; users client system (computer/network element)) (col. 1, lines 19-23; Fig. 4B); wherein the thresholds for the one or more parameters are updated over time, (periodically, via updates, hence, time to check for updates) (col. 1, lines 19-23; Fig. 2A, 4B);  specifically for the network element, (computer; see update intervals) (col. 4, lines 34-36) each update being based on analysis of data associated with the operation of the network element captured over a subsequent learning window, (hence, so that their programs will detect more recently released and/or identified threats, hence via scanning (learning window)) (col. 1, lines 20-23; col. 14, lines 9-16) the subsequent learning window being performed after a predetermined time period elapses subsequent to a previous learning window, (In some embodiments, the query for cleanliness (1302) may be responded to by anti-contagion software, such as antivirus software, with assertions about the currency of a scan, such as the last time (predetermined time period) a scan was performed (learning window), or a version associated with a current anti-contagion software or definition file in use, wherein a sufficiently updated software and/or scan may act as a cleanliness assertion) (col. 14, lines 9-16) and the network element is reconfigured with the updated thresholds for the one or more parameters, (an update is acquired in this example via direct or indirect channels) (Fig. 3A).
 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cole, Maheshwari and Roskind such that an example of a threshold amount of change taking place is the addition of a prescribed number of viral signatures, such as 2 new signatures. An example of a threshold length of time is 3 weeks. If the update is not needed (303) then the process of contacting the source is complete (304) in this example. If an update is needed (303) then an update is acquired in this example via direct or indirect channels (Roskind; col. 5, lines 10-19).

 	As per claim 3, the non-transitory computer-readable medium of claim 1, Cote teaches wherein the thresholds are automatically determined utilizing a statistical technique on the measured data which establishes a fence where being outside of the fence is indicative of a deviation, (training can utilize the labeled PM data (hence, statistically by data) to build (thus analyzing) a plurality of classifiers, and wherein the final classifier can be configured to recognize the anomaly and a type of the anomaly. The training can further include adjusting (determining) a threshold of the model to adjust precision and sensitivity of the model; Thresholds are automatically determined by the ML algorithm (thus statistically determined as well); determine a model (hence, representing a fence where being outside of the models parameters is indicative of a deviation), representing an anomaly) (para. 5, 37, 144, 148). 
 
	As per claim 4, the non-transitory computer-readable medium of claim 1, Cote teaches wherein the one or more parameters include Performance Monitoring (PM) data and Key Performance Indicators (KPIs), (para. 4, 8, 16, 854).  

 	As per claim 5, the non-transitory computer-readable medium of claim 1, Cote teaches wherein the one or more parameters relate to any of optical layer parameters, Time Division Multiplexing (TDM) layer parameters, and packet layer parameters, (para. 7, 28, 38).  

 	As per claim 6, the non-transitory computer-readable medium of claim 1, Cote teaches wherein the determined thresholds include an inner fence indicative of a minor deviation, (false positive, hence representing minor deviation, threshold varies between 0 and 1; equipment not at risk (minor deviation, perform proactive maintenance) (para. 50, 139) and an outer fence indicative of a major deviation, (equipment at risk, hence representing major deviation and outer fence, thus replace) (para. 139). The Examiner can also interpret the broadness of the language to represent normal PM data as containing minor deviation representing an inner fence; while anomalous PM data represents an outer fence, thus providing anomalous PM data; Thus the machine learning described herein enables the software application to learn the thresholds (fence established) on various performance monitoring metrics and what is normal (hence, via minor deviations representing inner fence) vs abnormal (outer fence representing major deviations and thus anomalous behavior)) (para. 5, 7, 27).  

 	As per claim 7, the non-transitory computer-readable medium of claim 1, Cote teaches wherein the network element is a first network element and the network includes a second network element, (via cluster of computers and real or virtual network elements) (para. 30, 38, 140; Fig. 1) wherein the first network element and the second network element include different thresholds for a same parameter, wherein the different thresholds of the second network are based on measured data associated with the operation of the second network element, (a same parameter being risk, some devices have crossed thresholds (thus, measured) and some has not, yielding different thresholds for same parameter; algorithms are trained as per network element (NE)) (para. 26, 30, 103, 139; Fig. 14).  

 	As per claim 8, Cote teaches a network element comprising: 
a plurality of ports connected to a network, and 
a controller (controller (software control operations of the server)) (para. 140, 141, 142; Fig. 15); configured to 
obtain measured data (para. 144) associated with one or more parameters associated with operation of the plurality of ports, (variety of ports; obtaining Performance Monitoring (PM) data including one or more of production PM data, lab PM data, and simulated PM data; network element can be network element/device, computer/server) (para. 4, 5, 30, 140; Fig. 1) wherein the (Each of these layers can include associated PM data which describes the operational status over time (hence, window); PM data is imported to a computer cluster in a batch (e.g., once per day or week (time window)); learning window also via time graph of threshold crossings (comprises learning) over time (window)) (para. 28, 34, 139), 
analyze the measured data to statistically determine thresholds for the one or more parameters, (training can utilize the labeled PM data (hence, statistically by data) to build (thus analyzing) a plurality of classifiers with multiple intermediate classifiers and a final classifier (parameters) as a combination of the multiple intermediate classifiers, and wherein the final classifier can be configured to recognize the anomaly and a type of the anomaly. The training can further include adjusting (determining) a threshold of the model to adjust precision and sensitivity of the model; Thresholds are automatically determined by the ML algorithm (thus statistically determined as well); determine a model (based on training, comprises thresholds since it can detect anomaly and adjust thresholds of the model) with the PM data for machine learning) (para. 5, 37, 144, 148); specifically for the network element, (For comparable network elements (identical in type and in usage), their PM data (thus specific pm data comprising thresholds) can be aggregated into a unique probability density function (PDF); and via customized tuning, i.e. The software application includes a classifier which supports custom tuning based on an Application Programming Interface (API) which exposes machine learning parameters, adjustments of Receiver Operating Curves (ROC) describing a relationship of sensitivity versus precision, adjustments of User-defined thresholds (or ranges)) (para. 31, 99);
configure the determined thresholds for the one or more parameters, (the server 500 is configured to detect abnormal behavior (hence, comprising thresholds) in a network; determine a model, wherein model comprises determined thresholds; adjusting a threshold of the model to adjust precision and sensitivity of the model; determining a model based on machine learning training with the PM data; labeled PM data and supervised learning to build one or more classifiers (parameters) to recognize the anomaly ) (para. 4, 5, 144); 
compare ongoing measurements of the one or more parameters (software application can operate on ongoing network data (measurements) to derive either probability of anomalies (thus requiring threshold) or likely problems based on classification (parameters); comparing ongoing measurements via time graph of threshold crossings (measurements) over time (thus, ongoing); PM data (measurements)is imported to a computer cluster in a batch (e.g., once per day or week) and trained classifier (parameter) is executed multiple times (ongoing) to analyze the new incoming data) (para. 26, 34, 139); with the thresholds, (classifiers (parameters) is obtained by thresholding) ( para. 50), and use any threshold crossings for any of alarming and actions, (The summary shows in a network of 23,200 devices, 14 have crossed thresholds in the last 10 days, 44 in the last 4 weeks and 125 in the last 3 months. With this data, the operator can replace (used for actions) the top equipment at risk as an actionable item.) (para. 139).  Cole further teaches raise an alarm based on the ongoing measurements, compared to threshold, of the thresholds, (For a handful of Performance Monitoring (PM) metrics relating to the problem, alarms would be raised if any given PM crosses some pre-defined threshold; associating a network device with an anomaly; receive live PM data (via ongoing measurements) from the network; utilize the live PM data with the model to detect an anomaly in the network) (para. 3, 7, 144);  where the ongoing measurements have crossed the determined threshold (live PM  data (ongoing measurements) with model (which comprises thresholds as well) to detect an anomaly) (para. 4) for the parameter of the one or more parameters associated with the alarm, , (For a handful of Performance Monitoring (PM) metrics relating to the problem, alarms would be raised if any given PM crosses some pre-defined threshold; associating a network device with an anomaly) (para. 3, 7, 144).
Cote does not specifically teach data is over a learning window.
However, Maheshwari teaches data is over a learning window, (Training data from the defined window of time represent learning data) (para. 756, 783).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cole and Maheshwari such that the thresholds may be adaptive thresholds and the threshold values may be provided by training processes (e.g., using machine learning techniques) that analyze training data (e.g., historic data of most recent four weeks)), (Maheshwari; para. 756).
  Neither Cote nor Maheshwari specifically teach wherein the thresholds are updated over time, specifically for the network element; wherein the thresholds for the one or more parameters are updated over time, specifically for the network element, 
However, Roskind teaches wherein the thresholds are updated over time, specifically for the network element, (software vendors, such as vendors of anti-virus software, have a need to periodically provide users with updated virus and other threat definitions and/or signatures (thus thresholds updated), so that their programs will detect more recently released and/or identified threats; users client system (computer/network element)) (col. 1, lines 19-23; Fig. 4B); wherein the thresholds for the one or more parameters are updated over time, (periodically, via updates, hence, time to check for updates) (col. 1, lines 19-23; Fig. 2A, 4B);  specifically for the network element, (computer; see update intervals) (col. 4, lines 34-36) each update being based on analysis of data associated with the operation of the network element captured over a subsequent learning window, (hence, so that their programs will detect more recently released and/or identified threats, hence via scanning (learning window)) (col. 1, lines 20-23; col. 14, lines 9-16) the subsequent learning window being performed after a predetermined time period elapses subsequent to a previous learning window, (In some embodiments, the query for cleanliness (1302) may be responded to by anti-contagion software, such as antivirus software, with assertions about the currency of a scan, such as the last time (predetermined time period) a scan was performed (learning window), or a version associated with a current anti-contagion software or definition file in use, wherein a sufficiently updated software and/or scan may act as a cleanliness assertion) (col. 14, lines 9-16) and the network element is reconfigured with the updated thresholds for the one or more parameters, (an update is acquired in this example via direct or indirect channels) (Fig. 3A).
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cole, Maheshwari and Roskind such that an example of a threshold amount of change taking place is the addition of a prescribed number of viral signatures, such as 2 new signatures. An example of a threshold length of time is 3 weeks. If the update is not needed (303) then the process of contacting the source is complete (304) in this example. If an update is needed (303) then an update is acquired in this example via direct or indirect channels (Roskind; col. 5, lines 10-19).

 	As per claim 10, the network element of claim 8, it is rejected based on the analysis of claim 3, due to the similarity of the limitations.
  
 	As per claim 11, the network element of claim 8, it is rejected based on the analysis of claim 4, due to the similarity of the limitations  

 	As per claim 12, the network element of claim 8 it is rejected based on the analysis of claim 5, due to the similarity of the limitations.
  


 	As per claim 14, the network element of claim 8, it is rejected based on the analysis of claim 7, due to the similarity of the limitations.  

 	As per claim 15, 
It is rejected based on the analysis of claim 1, due to the similarity of the limitations.  

 	As per claim 17, the method of claim 15, it is rejected based on the analysis of claim 3, due to the similarity of the limitations.
  
 	As per claim 18, the method of claim 15, it is rejected based on the analysis of claim 4, due to the similarity of the limitations.  

 	As per claim 19, the method of claim 15, it is rejected based on the analysis of claim 5, due to the similarity of the limitations.  

 	As per claim 20, the method of claim 15, it is rejected based on the analysis of claim 6, due to the similarity of the limitations. 

Conclusion
See Shibuya 20150169393, i.e. para. 68, form 892.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        6/5/21